

Execution Version


ACKNOWLEDGEMENT OF AND CONSENT TO
FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT
(Pledgor)


Dated: October 31, 2017


The Pledgor listed on Annex I hereto has read the First Lien/Second Lien
Intercreditor Agreement, dated as of July 1, 2015, between Barclays Bank PLC, in
its capacities as First Lien Facility Agent and Applicable First Lien Agent, and
Wells Fargo Bank, National Association, in its capacities as Second Lien
Facility Agent and Applicable Second Lien Agent (as amended, renewed, extended,
supplemented, restated, replaced or otherwise modified from time to time, the
“First Lien/Second Lien Intercreditor Agreement”). Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the First
Lien/Second Lien Intercreditor Agreement.


1.The Pledgor executes and delivers this instrument to evidence its
acknowledgment of and consent to the First Lien/Second Lien Intercreditor
Agreement. The Pledgor agrees not to take any action that would be contrary to
the express provisions of the First Lien/Second Lien Intercreditor Agreement and
agrees that, except as otherwise provided therein, including with respect to
those provisions of which the Company is an intended third party beneficiary, no
Secured Party shall have any liability to the Pledgor for acting in accordance
with the provisions of the First Lien/Second Lien Intercreditor Agreement and
the other Documents referred to therein. The Pledgor understands that it is not
an intended beneficiary or third party beneficiary of the First Lien/Second Lien
Intercreditor Agreement except that it is an intended beneficiary and third
party beneficiary thereof with the right and power to enforce with respect to
the applicable provisions set forth in Section 8.17 (No Third Party
Beneficiaries).


2.Notwithstanding anything to the contrary in the First Lien/Second Lien
Intercreditor Agreement or provided herein, the undersigned acknowledges the
Pledgor shall not have any right to consent to or approve any amendment,
renewal, extension, supplement, modification or waiver of any provision of the
First Lien/Second Lien Intercreditor Agreement except to the extent their rights
are affected (in which case the Company shall have the right to consent to or
approve any such amendment, amendment, renewal, extension, supplement).


3.The undersigned further agrees that it will not will bring any action or
proceeding arising out of or relating to the First Lien/Second Lien
Intercreditor Agreement in any court other than New York Courts (it being
acknowledged and agreed by the parties to the First Lien/Second Lien
Intercreditor Agreement that any other forum would be inconvenient and
inappropriate in view of the fact that more of the parties hereto who would be
affected by any such action or proceeding have contacts with the State of New
York than any other jurisdiction).


[Remainder of this page intentionally left blank]
























--------------------------------------------------------------------------------





Annex I (Supplement No. 2)


Pledgor
Jurisdiction of Organization
DataShield, LLC
Delaware





































































































A-1






--------------------------------------------------------------------------------





IN WITNESS HEREOF, this Acknowledgement of and Consent to First Lien/Second Lien
Intercreditor Agreement is hereby executed by the Pledgor as of the date first
written above.




 
 
 
DATASHIELD, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
  /s/ Jeff Likosar
 
 
 
 
 
Name: Jeff Likosar
 
 
 
 
 
Title: CFO
 















































































[Signature Page to First Lien/Second Lien lntercreditor Agreement (Company
Consent)]


